


110 HR 4892 IH: To amend title 10, United States Code, to provide for

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4892
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Mr. Gohmert
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to provide for
		  support of funeral ceremonies for veterans provided by details that consist
		  solely of members of veterans organizations and other organizations, and for
		  other purposes.
	
	
		1.Support of funeral ceremonies
			 for veterans provided by details consisting solely of members of veterans
			 organizations and other organizations
			(a)Support of
			 Funeral CeremoniesSection 1491 of title 10, United States Code,
			 is amended—
				(1)by
			 redesignating subsections (e), (f), (g), and (h) as subsections (f), (g), (h),
			 and (i), respectively; and
				(2)by inserting after
			 subsection (d) the following new subsection (e):
					
						(e)Funeral
				Ceremonies for Veterans Provided by Details Other Than Funeral Honor
				DetailsIn the case of funeral honors at the funeral of a
				veteran that are provided by a detail that consists solely of members of
				veterans organizations or other organizations referred to in subsection (b)(2),
				the Secretary of the military department of which the veteran was a member
				shall support the provision of such funeral honors through provision to each
				person who participates in the detail the daily stipend prescribed under
				subsection
				(d)(2).
						.
				(b)Conforming
			 AmendmentsSuch section is further amended—
				(1)in subsection
			 (d)(2), by inserting and subsection (e) after paragraph
			 (1)(A); and
				(2)in paragraph (1)
			 of section (f), as redesignated by subsection (a)(1) of this section, by
			 inserting (other than a requirement in subsection (e) after
			 pursuant to this section.
				
